UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:March 31, 2011 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT Commission file number: 333-141010 JUHL WIND, INC. (Name of small business issuer in its charter) Delaware 20-4947667 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 996 190th Avenue Woodstock, Minnesota (Address of principal executive offices) (Zip code) Issuer's telephone number: (507) 777-4310 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).* *The registrant has not yet been phased into the interactive data requirements. Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: Common Stock:21,934,255 shares outstanding as of May 10, 2011. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Unaudited Financial Statements 2 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Analysis About Market Risk 35 Item 4. Controls and Procedures 35 PART II - OTHER INFORMATION Item 1. Legal Proceedings 35 Item 1A. Risk Factors 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3. Defaults Upon Senior Securities 36 Item 4. Removed and Reserved 36 Item 5. Other Information 37 Item 6. Exhibits 37 Signatures 38 Exhibits 38 PART I - FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS (UNAUDITED) The accompanying unaudited financial statements of Juhl Wind, Inc. (“Juhl Wind” or the “Company”) have been prepared in accordance with generally accepted accounting principles in the United States for interim financial reporting and pursuant to the rules and regulations of the Securities and Exchange Commission (“Commission” or “SEC”). While these statements reflect all normal recurring adjustments which are, in the opinion of management, necessary in order to make the financial statements not misleading and for fair presentation of the results of the interim period, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. For further information, refer to the financial statements and footnotes thereto, for the fiscal year ended December 31, 2010, previously filed with the Commission, which are included in the Annual Report on Form 10-K filed on March 31, 2011. 2 JUHL WIND INC. CONSOLIDATED BALANCE SHEETS MARCH 31, 2, 2010 MARCH 31, DECEMBER 31, (unaudited) ASSETS CURRENT ASSETS Cash $ $ Restricted cash - Accounts receivable Short term investments and accrued interest receivable Short term investments - restricted Promissory note receivable, including interest Inventory Reimbursable project costs Costs and estimated profits in excess of billings - Other current assets Current deferred income taxes Total current assets PROPERTY AND EQUIPMENT, Net OTHER ASSETS Deferred income tax asset Equity investment in wind farm - Project development costs ($2,285,249 and $2,228,332 at March 31, 2011 and December 31, 2010, respectively, related to consolidated variable interest entity and generally not available to the Company) Promissory note receivable, long term portion - Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Bank notes payable Advance on sale of project development rights - Accrued expenses Billings in excess of costs and estimated profits - Customer deposits Income taxes payable - Deferred revenue Promissory notes payable, including interest Total current liabilities STOCKHOLDERS' EQUITY Controlling interest in equity: Preferred Stock, 20,000,000 shares authorized Series A convertible preferred stock - $.0001 par value, 4,820,000 issued and outstanding as of March 31,2011 and December 31, 2010 Series B convertible preferred stock - $.0001 par value, 6,567,006 issued and outstanding as of March 31,2011 and December 31, 2010 Common Stock - $.0001 par value; 100,000,000 shares authorized, 21,328,669 and 21,235,485 issued as of March 31,2011 and December 31, 2010, respectively Additional paid-in capital Treasury stock, 67,580 and 57,980 shares held by the Company ) ) as of March 31, 2011 and December 31, 2010, respectively Accumulated deficit ) ) Noncontrolling interest in equity Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these consolidated statements. 3 JUHL WIND INC. CONSOLIDATED STATEMENT OF OPERATIONS FOR THE QUARTERS ENDED MARCH 31, 2 (unaudited) (unaudited) REVENUE Wind farm development and management $ 78.5 % $ 4.7 % Turbine sales & service Related party revenue Construction contract revenue Total revenue COST OF GOODS SOLD GROSS PROFIT OPERATING EXPENSES General and administrative expenses Investor relations expenses Payroll and employee benefits Wind farm management expenses Total operating expenses OPERATING INCOME (LOSS) ) ) OTHER INCOME (EXPENSE) Interest income Interest expense ) Total other income (expense), net ) ) INCOME(LOSS) BEFORE INCOME TAXES ) ) INCOME TAX PROVISION (BENEFIT ) ) ) NET INCOME (LOSS) ) ) LESS NET LOSS ATTRIBUTABLE TO NON-CONTROLLING INTEREST ) ) - NET INCOME ATTRIBUTED TO JUHL WIND, INC. $ 42.6 % $ ) ) % PREFERRED DIVIDENDS NET INCOME (LOSS) ATTRIBUTABLE TO COMMON STOCKHOLDERS $ $ ) WEIGHTED AVERAGE SHARES OUTSTANDING - BASIC NET INCOME (LOSS) PER SHARE - BASIC $ $ ) WEIGHTED AVERAGE SHARES OUTSTANDING - DILUTED NET INCOME (LOSS) PER SHARE - DILUTED $ $ ) The accompanying notes are an integral part of these consolidated statements. 4 JUHL WIND INC. CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY FOR THE QUARTER ENDED MARCH 31, 2011 Convertible Convertible Total Preferred Stock Preferred Stock Additional Stockholders' Non- Total Common Stock Series A Series B Paid-In Treasury Accumulated Equity Controlling Stockholders' Shares Amount Shares Amount Shares Amount Capital Stock Deficit Juhl Wind Interest Equity BALANCE - December 31, 2010 $ ) $ ) $ $ $ Net Income - ) Stock-based compensation - Series A preferred stock dividend paid in common stock 9 - ) - Series A preferred dividends - ) - - - Common stock purchased pursuant to stock repurchase plan - ) - ) - ) BALANCE - March 31, 2011(unaudited) $ ) $ ) $ $ $ The accompanying notes are an integral part of these consolidated statements. 5 JUHL WIND INC. CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE QUARTERS ENDED MARCH 31, 2 (unaudited) (unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization Stock-based compensation Provision for uncollectible accounts - Change in operating assets and liabilities: Accounts receivable Notes receivable ) - Unbilled receivable - Inventory ) Reimbursable project costs ) Other current assets ) Interest receivable on short term investments ) ) Costs and estimated earnings in excess of billings Accounts payable ) Promissory notes payable - Accrued expenses Billings in excess of costs and estimated profits - Income taxes payable - Deferred income taxes ) Customer deposits ) Advance on sale of project development rights - Deferred revenue ) Net cash provided by (used in) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from short-term investments - Payments for short-term investments - ) Payments for project development costs ) - Payments for property and equipment ) ) Net cash provided by (used in) investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES Change in restricted cash Principal payments on bank notes payable - ) Payments for treasury stock ) - Net cash provided by financing activities NET INCREASE (DECREASE) IN CASH ) CASH- BEGINNING OF THE PERIOD CASH -END OF THE PERIOD $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Cash paid during the year for: Interest $ $ - NONCASH INVESTING AND FINANCING ACTIVITIES Series A preferred stock dividend Series A dividend payment in common stock ) ) Promissory note receivable used to offset Promissory Note Payable - Promissory note receivable and payable reduction for collectability - Conversion of reimburseable project costs to equity investment in wind farm - Conversion of note receivable to equity investment in wind farm - The accompanying notes are an integral part of these consolidated statements. 6 JUHL WIND, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE QUARTERS ENDED MARCH 31, 2 1. BASIS OF PRESENTATION The accompanying unaudited condensed consolidated interim financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission.Certain information and footnotes disclosures normally included in annual consolidated financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted as permitted by such rules and regulations.These consolidated financial statements and related notes should be read in conjunction with the consolidated financial statements and notes thereto included in the Company’s Form 10-K for the year ended December 31, 2010 which was filed with the Securities and Exchange Commission on March 31, 2011. In the opinion of management, the interim consolidated financial statements reflect all adjustments considered necessary for fair presentation.The adjustments made to these statements consist only of normal recurring adjustments.The results reported in these condensed consolidated interim financial statements should not be regarded as necessarily indicative of results that may be expected for the year ended December 31, 2011. Juhl Wind, Inc. (“Juhl Wind”) conducts business under four subsidiaries, Juhl Energy Services, Inc. (formerly DanMar and Associates, Inc.) (“JES”), Juhl Energy Development, Inc. (“JEDI”), Juhl Wind Asset Investment, Inc. (“JWAI”), and Next Generation Power Systems, Inc. (“NextGen”). The Company provides development, construction, management, and consulting services to wind farm projects throughout the Midwestern U.S. and produces consumer-owned renewable energy products. All intercompany balances and transactions are eliminated in consolidation. Generally accepted accounting principles require certain variable interest entities (“VIE”s) to be consolidated by the primary beneficiary of the entity if the equity investors in the entity do not have sufficient powers, obligations, or rights or if the entity does not have sufficient equity at risk to finance its activities without additional subordinated financial support from other parties. Juhl Wind has determined that one of its wind farm projects currently under construction, Winona County Wind, LLC (“Winona County”) is a VIE and that Juhl Wind is the primary beneficiary. Accordingly, the Company’s consolidated financial statements include the accounts of Juhl Wind and Winona County. All significant intercompany investments, balances, and transactions have been eliminated. 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES CASH The Company maintains cash balances at various financial institutions.Accounts are insured by the Federal Deposit Insurance Corporation (“FDIC”) up to $250,000.At times throughout the year cash balances may exceed the FDIC insurance limits.In August 2008, the Company obtained an excess deposit insurance bond to insure deposits up to an additional $2.4 million beyond the FDIC coverage. The bond was effective August 2008 through February 2010, and subsequently was replaced in February 2010 with a $1.7 million irrevocable letter of credit. This letter of credit was subsequently reduced to $1.5 million inApril 2011. The Company monitors its cash balances to ensure adequacy of collateral for depository balances at financial institutions that exceed FDIC insured amounts. RESTRICTED CASH The Company maintained an escrow cash account funded by the proceeds received from the preferred stock private placement in 2008 and the warrant exercise and exchange in 2009.The funds were used for investor relations initiatives. There is no remaining balance at March 31, 2011 as all funds have been used to pay investor relations expenses. SHORT TERM INVESTMENTS Short-term investments include certificates of deposits maintained at various financial institutions. The certificates are intended to be held for investment purposes through their maturity dates that occur at various times throughout 2011.At March 31, 2011, the Company’s short-term investments totaled approximately $328,000 which included accrued interest receivable. At December 31, 2010, the Company’s short-term investments totaled approximately $627,000 which included accrued interest receivable on those investments. RESTRICTED SHORT TERM INVESTMENTS Restricted short-term investments include certificates of deposits maintained at various financial institutions and totaled approximately $420,000 and $419,000 at March 31, 2011 and December 31, 2010, respectively. These restricted investments included accrued interest receivable. The certificates are intended to be held for investment purposes through their maturity dates that occur at various times throughout 2011.These investments are classified as restricted as they being held as collateral against a note payable to a bank. 7 JUHL WIND, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2011 ACCOUNTS RECEIVABLE Credit terms are extended to customers in the normal course of business.The Company performs ongoing credit evaluations of its customers’ financial condition and, generally, requires no collateral. Trade accounts receivable are recorded at their estimated net realizable value. Accounts are considered past due if payment is not made on a timely basis in accordance with the Company’s credit terms. Accounts considered uncollectible are written off. The Company follows a policy of providing an allowance for doubtful accounts, however, based on historical experience, and its evaluation of the current status of receivables, the Company is of the belief that such accounts will be collectible in all material respects and thus an allowance was not considered necessary at March 31, 2011 or December 31, 2010. INVENTORIES Inventories, consisting primarily of parts and materials relating to the production of small scale wind turbines and large scale turbines purchased for, but not yet allocated to, various construction projects, are stated at the lower of cost or market value. REIMBURSABLE PROJECT COSTS Reimbursable project costs represent advances made on behalf of wind farm entities to assist them in the legal, preconstruction project costs, or other temporary advances made prior to construction. PROJECT DEVELOPMENT COSTS Project development costs represent amounts paid by the Company for projects that Juhl Wind is either: (1) the wind farm developer and project owner, (2) a partial project owner, or (3) is the primary beneficiary of the project. Project development costs are carried as a long-term asset until such time that the Company receives a reimbursement as a part of the permanent debt or equity financing of a commissioned wind farm project, or alternatively, the Company may convert these costs into an investment in the project. PROPERTY AND EQUIPMENT Property and equipment are stated at cost. Major renewals and improvements are capitalized, while replacements, maintenance and repairs which do not improve or extend the life of the respective assets are expensed currently. Property and equipment are being depreciated over their estimated useful lives using the straight-line method. Major categories of property and equipment and their depreciable lives are as follows: Building and Improvements 7-39 Years Vehicles 5 Years Machinery and Shop Equipment 5-7 Years LONG-LIVED ASSETS Long-lived assets, such as property and equipment, are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. If circumstances require a long-lived asset be tested for possible impairment, the Company first compares undiscounted cash flows expected to be generated by an asset to the carrying value of the asset. If the carrying value of the long-lived asset is not recoverable on an undiscounted cash flow basis, impairment is recognized to the extent that the carrying value exceeds its fair value. Fair value is determined through various valuation techniques including, but not limited to, discounted cash flow models, quoted market values and third-party independent appraisals. STOCK OPTION PLANS Upon issuance of employee stock options on June 24, 2008 (plan inception date), the Company adopted authoritative guidance relating to “Share-Based Payments.” This guidance requires that all stock-based compensation be recognized as an expense in the consolidated financial statements and that such cost be measured at the fair value of the award. The Company recognizes compensation expense based on the estimated grant date fair value using various option-pricing models. 8 JUHL WIND, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2011 The Company accounts for stock-based instruments granted to nonemployees under the fair value method. Stock-based instruments usually are recorded at their underlying fair value. In certain instances, the fair value of the goods or services is used to determine the value of the equity instrument as it is a better measure of fair value. FAIR VALUE OF FINANCIAL INSTRUMENTS The carrying value of cash, restricted cash, short term investments, accounts receivable, accounts payable, promissory note receivable and payable, and other working capital accounts approximates their fair value at March 31, 2011 and December 31, 2010 due to the short maturity nature of these instruments. Except for those assets and liabilities which are required by authoritative accounting guidance to be recorded at fair value in our Consolidated Balance Sheets, we have elected not to record any other assets or liabilities at fair value. No events occurred during 2011 which would require adjustment to the recognized balances ofassets or liabilities which are recorded at fair value on a nonrecurring basis. The Company has no assets and liabilities measured at fair value on a recurring or non-recurring basis that require disclosure. USE OF ESTIMATES The preparation of the consolidated financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect certain reported amounts and disclosures. Those estimates and assumptions affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities, and the reported revenues and expenses. The Company uses estimates and assumptions in accounting for the following significant matters, among others: revenue recorded from the development agreements and construction contract revenue; realizability of accounts and promissory notes receivable; valuation of deferred tax assets, stock based compensation and warrants, determination of the primary beneficiary of a variable interest entity, and other contingencies. Revenue from the development agreements is adjusted to reflect actual costs incurred by the project upon the commercial operation date.Accordingly, actual revenue may differ from previously estimated amounts, and such differences may be material to the consolidated financial statements. The Company periodically reviews estimates and assumptions, and the effects of any such revisions are reflected in the period in which the revision is made. REVENUE RECOGNITION Turbine Sales and Service: Turbine sales occur from small scale wind turbines that are internally re-manufactured and sold by the Company, or through purchase and resale of larger scale wind turbines to wind farm project owners. Revenue from the sale of small scale wind turbines are recognized upon shipment to the customer as transfer of ownership, risk of loss and risk of loss have been transferred to the customer.Deposits received from customers are included as deferred revenue until shipment occurs. Revenues from the sale of larger scale wind turbines are generally recognized in conjunction with the construction services percentage of completion accounting discussed below. Commencement of revenue recognition is only after turbine erection activities have begun. Turbine services include time-and-material arrangements related to existing installations of wind turbine equipment.Revenue is recognized upon completion of the maintenance services. Licensing Revenue Revenues earned from licensing agreements are amortized using the straight-line method over the term of the agreement. Wind Farm Consulting, Development and Management Services: Consulting Services Consulting services fees are primarily fixed fee arrangements of a short-term duration and are recognized as revenue on a completed contract basis. Wind Farm Development Services The Company normally earns a development service fee from each of the wind farm projects that it develops in cooperation with wind farm investors. These development services arrangements are evaluated under authoritative guidance relating to “Revenue Arrangements with Multiple Deliverables,” which addresses certain aspects of accounting by a vendor for arrangements under which the vendor will perform multiple revenue generating activities. 9 JUHL WIND, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2011 The development services fee revenue is recognized as follows: · Proceeds received upon the signing of a Development Services Agreement (generally 10% of the total expected development fee) are amortized over the expected period of the development process, which is generally three years. The amortization period is re-assessed by management as new timelines are established for the project in-service date, and the amortization period is adjusted. · The remaining proceeds are allocated to the following deliverables based on vendor specific objective evidence (“VSOE”) of each item: 1) achievement of a signed Power Purchase Agreement (“PPA”) with an electrical utility, and 2) final commissioning of the wind farm turbines.Management has determined that these deliverables have stand-alone value, and performance of the undelivered services are considered probable and in the control of the Company. Wind Farm Management Services Revenues earned from administrative, management and maintenance services agreements are recognized as the services are provided. The administrative and management services agreements call for quarterly payments in advance or arrears of services rendered based on the terms of the agreement. The administrative and management services payments in advance are carried as deferred revenue and recognized monthly as services are performed. Maintenance services are generally billed on a time and materials basis. Revenues from services work are recognized when services are performed. Wind Farm Construction Services We recognize revenue on construction contracts on the percentage of completion method with costs and estimated profits included in contract revenue as work is performed. Construction contracts generally provide that customers accept completion of progress to date and compensate us for services rendered measured in terms of units installed, hours expended or some other measure of progress. We recognize revenue on both signed contracts and change orders. A discussion of the treatment of claims and unapproved change orders is described later in this section. Percentage of completion for construction contracts is measured principally by the percentage of costs incurred as part of the balance of plant contract (which excludes the wind turbines) and accrued to date for each contract to the estimated total cost for each contract at completion. We generally consider contracts to be substantially complete upon departure from the work site and acceptance by the customer. Contract costs include all direct material (excluding wind turbines), labor and insurance costs and those indirect costs related to contract performance, such as indirect labor, supplies, tools, repairs and depreciation costs. Changes in job performance, job conditions, estimated contract costs and profitability and final contract settlements may result in revisions to costs and income and the effects of these revisions are recognized in the period in which the revisions are determined. Provisions for total estimated losses on uncompleted contracts are made in the period in which such losses are determined. The balances billed but not paid by customers pursuant to retainage provisions in construction contracts will be due upon completion of the contracts and acceptance by the customer. Based on the Company’s experience with similar contracts in recent years, the retention balance at each balance sheet date will be collected within the subsequent fiscal year. The asset “Costs and estimated earnings in excess of billings on uncompleted contracts” represents revenues recognized in excess of amounts billed which management believes will be billed and collected within the next twelve months.The liability “Billings in excess of costs and estimated earnings on uncompleted contracts” represents billings in excess of revenues recognized. Costs and estimated earnings in excess of billings on uncompleted contracts are amounts considered recoverable from customers based on different measures of performance, including achievement of specific milestones, or at the completion of the contract. EARNINGS (LOSS) PER SHARE Basic net income (loss) per share is computed by dividing net income (loss) by the weighted average number of shares outstanding during the period.Diluted net income (loss) per share is computed by dividing net income (loss) by the weighted average number of shares and share equivalents outstanding during the period. As of March 31, 2011 and 2010, the Company had 51,173and 265,884share equivalents outstanding relating to outstanding stock options and warrants.At March 31, 2010,the effects of the share equivalents were excluded from the computation of diluted shares outstanding as their effects would be anti-dilutive, due to the Company’s net loss attributable for common stockholders for those periods. 10 JUHL WIND, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2011 INCOME TAXES Deferred income taxes are provided for timing differences between financial statements and income tax reporting, primarily from the use of accelerated depreciation methods for income tax purposes, stock based compensation, accrued liabilities, warranty costs, and net operating losses that are available to offset future taxable income.The measurement of deferred tax assets and liabilities is based on provisions of the enacted tax law; the effects of future changes in tax laws or rates are not anticipated. The Company accounts for income tax uncertainties using a two-step approach to recognizing and measuring tax benefits and liabilities when realization of the tax position is uncertain. The first step is to determine whether the tax positions meet the more-likely-than-not condition for recognition and the second step is to determine the amount to be recognized based on the cumulative probability that exceeds 50%. The Company recognizes in its consolidated financial statements only those tax positions that are "more-likely-than-not" of being sustained upon examination by taxing authorities, based on the technical merits of the position. The Company performed a comprehensive review of its material tax positions in accordance with recognition and measurement standards.Based on this review, the Company has concluded that there are no significant uncertain tax positions that would require recognition or disclosure within the consolidated financial statements. The Company files income tax returns in the U.S. federal jurisdiction and various state jurisdictions. With a few exceptions, the Company is no longer subject to U.S. federal, state, or local income tax examinations by tax authorities for years before 2007.The Company's policy is to recognize interest and penalties related to uncertain tax benefits in income tax expense. The Company has no significant accrued interest or penalties related to uncertain tax positions as of March 31, 2011 or December 31, 2010 and such uncertain tax positions as of each date are insignificant. EQUITY METHOD OF ACCOUNTING FOR UNCONSOLIDATED INVESTMENTS The equity method of accounting is used for investments in wind farm entities where the Company’s ownership is 50% or less, but does not have significant influence. 3. PRIVATE PLACEMENT OF SERIES A 8% CONVERTIBLE PREFERRED STOCK AND COMMON STOCK WARRANTS In June 2008, the Company completed a private placement consisting of shares of newly-created Series A 8% Convertible Preferred Stock (Series A), and detachable, five-year Class A, Class B and Class C warrants to purchase shares of common stock at an exercise price of $1.25 (Class A), $1.50 (Class B) and $1.75 (Class C) per share.In total, the Company sold 5,160,000 shares of Series A (convertible at any time into a like number of shares of common stock) and Class A, Class B and Class C Warrants to each purchase 2,580,000 shares of common stock, or an aggregate of 7,740,000 shares of common stock.Such warrants were subsequently exercised or exchanged in June 2009 (see Note 4).We also issued 2,250,000 shares of our common stock to Greenview Capital, LLC and unrelated designees at the closing of the transaction in consideration for merger advisory services. Conversion Rights of Series A At any time, each share of Series A is convertible into one share of common stock.However, the number of shares of common stock issuable upon conversion of Series A is subject to adjustment upon the occurrence of certain customary events, including, among others, a stock split, reverse stock split or combination of the common stock; an issuance of the Company’s common stock or other securities as a dividend or distribution on the common stock; a reclassification, exchange or substitution of the common stock; or a capital reorganization of the Company. Additionally, until June 24, 2010, the holders of Series A had “full-ratchet” anti-dilution price protection, with limited exceptions for issuances under employee benefit plans and pursuant to transactions involving a strategic partner preapproved by the holders on a case-by-case basis. After June 24, 2010, the holders of Preferred Stock have “weighted average” anti-dilution price protection. Voting Rights of Series A Holders of Series A are not entitled to vote their shares with the holders of common stock, except for certain extraordinary corporate transactions, in which case they vote as a separate class. Holders of Series A shall also have any voting rights to which they are entitled by Delaware law. 11 JUHL WIND, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2011 Liquidation Rights of Series A In the event of any voluntary or involuntary liquidation, dissolution or winding-up of the Company, including a merger or consolidation of the company with or into another company, or any transfer, sale or lease by us of substantially all of the assets, the holders of Series A will be entitled to receive out of the assets available for distribution to stockholders, before any distribution is made to holders of common stock or any other series of the preferred stock, liquidating distributions in an amount equal to $1.20 per share, plus accrued but unpaid dividends, which totaled $5,883,000 including dividends accrued of $99,000 at March 31, 2011. Redemption Rights of Series A Series A may not be redeemed by the Company at any time. Dividends Rights of Series A Series A will be entitled to receive dividends at a rate of 8% per year, payable quarterly in arrears in cash or shares of common stock. The Company has accrued dividends to Series A totaling $96,400 and $99,000 at March 31, 2011 and December 31, 2010, respectively. Certain Covenant Rights and Registration Rights of Series A Series A contains certain negative covenants, such as a limitation on indebtedness, a limitation on increases in executive compensation, an incentive compensation plan not to exceed 10% of the outstanding common equivalent shares, and restrictions on mergers, acquisitions and other fundamental transactions, without the prior written consent of a majority of the holders of Series A, and certain other affirmative covenants.All covenants expire if Series A position held by its majority original investor falls below 20% of the original Series A position held by it immediately following the closing of the original offering. The Company is also required to issue registered common shares upon conversion of Series A and exercise of the Class A, Class B and Class C warrants. If the underlying shares are not registered as required in the Series A offering document, the Corporation would be required to pay liquidated damages of 2% of the original purchase price per each 30 day period or part thereof for any registration default up to a maximum of 12%. 4. ISSUANCE OF SERIES B CONVERTIBLE PREFERRED STOCK On June 29, 2009, the Company entered into a Warrant Amendment Agreement with the holders of the Company’s Class A, Class B and Class C warrants, whereby the holders and the Company agreed that such warrants would be exercisable solely for the Company’s new Series B Convertible Preferred Stock (Series B).In conjunction with this agreement, the holders of all classes of warrants exchanged their warrants, cash of approximately $2,339,000 and a subscription receivable totaling approximately $197,000 for 6,607,006 shares of the Company’s Series B. The subscription receivable was paid in full on December 31, 2009. Series B contains the following terms: Conversion Rights of Series B At any time, each share of Series B is convertible into one share of common stock.However, the number of shares of common stock issuable upon conversion of Series B is subject to adjustment upon the occurrence of certain customary events, including, among others, a stock split, reverse stock split or combination of our common stock; an issuance of our common stock or other securities as a dividend or distribution on the common stock; a reclassification, exchange or substitution of the common stock; or a capital reorganization of our company. 12 JUHL WIND, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2011 Voting Rights of Series B Holders of Series B are not entitled to vote their shares with the holders of our common stock, except for certain extraordinary corporate transactions, in which case they vote as a separate class. Holders of Series B shall also have any voting rights to which they are entitled by Delaware law. Liquidation Rights of Series B In the event of any voluntary or involuntary liquidation, dissolution or winding-up of our company, the holders of Series B will be entitled to receive out of our assets available for distribution to stockholders, a pro rata liquidating distribution on a pari passu basis with holders of the Company’s common stock based on the number of shares convertible from the then outstanding Series B shares.Liquidation does not include a change in control transaction or a merger or consolidation of the Company, any sale of all or substantially all of its assets in one transaction or series of related transactions, or any tender offer or exchange offer to which the holders of common stock are permitted to tender or exchange their shares for other securities, cash or property. Liquidation rights of our Series A is expressly senior to the rights of SeriesB. Redemption Rights of Series B Series B may not be redeemed by the Company at any time. Dividends Rights of Series B Series B has no cumulative preferred dividend provisions.Series B shall participate in any dividends declared and paid by Juhl on its common stock on an as-converted basis. Anti-Dilution Rights of Series B Series B contains provisions whereby at any time at least 25% of the Series B is outstanding, the Company may not issue rights, options or warrants to all holders of common stock entitling them to subscribe for or purchase shares of common stock at a price per share that is lower than the volume weighted average price on the date of the Series B agreement without issuing the same rights, options or warrants to all holders on an as-converted to common stock basis. 5. PROMISSORY NOTE RECEIVABLE Promissory notes receivable consists of the following: March 31, 2011 December 31, 2010 Note receivable from the Grant County wind farm, including interest at 8%;On March 9, 2011, the note balance was converted to a new note (see further discussion below) $ -0- $ Note receivable from the Grant County wind farm, including interest at the three-month LIBO rate plus 3.25%,payable in quarterly principal and interest installments beginning June 2011; matures in 2022;shared first security interest in project assets with two other project participants 1,757,895 -0- Subordinated Convertible Promissory Note Receivable from the Valley View wind farm, including interest at 8%, subordinated to a bank financing agreement;payable from project cash grant proceeds, equity proceeds or operating cash flows subsequent to the project completion date (such date expected to be May 31, 2011); our primary construction subcontractor has a security interest in this note until its promissory note payable on the project is fully paid -0- Totals Less: current maturities ) ( 5,264,093
